Citation Nr: 1636697	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The last comprehensive VA audiological examination afforded the Veteran occurred in November 2013.  The Veteran, through his representative, has indicated that he should be afforded a new VA examination in order to properly determine his current level of hearing loss.  He has indicated that the November 2013 VA examination, which is 34 months old, does not adequately portray his current hearing loss.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for an additional VA examination regarding his hearing loss is required.  38 U.S.C.A. § 5103A (d) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of all health care providers/facilities who have treated him for any hearing loss since November 2013.  After obtaining proper authorization from the Veteran, where necessary, obtain and associate with the record copies of all treatment records from those providers/facilities identified by the Veteran.  Records of all identified VA facilities should be associated with the record.  If any identified records cannot be obtained, the RO should indicate what steps were taken when attempting to obtain those records.

2.  The RO/AMC should afford the Veteran an audiological examination to ascertain the current severity of his bilateral hearing loss disability.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire record must be made available to the examiner for review.  The examiner should include the puretone threshold values for each ear from an air conduction study, as well as the speech recognition scores using the Maryland CNC word list.  The examiner is also specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability.

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




